EXHIBIT 10.1

AGREEMENT OF PURCHASE AND SALE

THIS AGREEMENT dated as of the 16th day of June, 2014.

BETWEEN:

1583412 Alberta Ltd.,a body corporate having an office in the City of Calgary,
in the Province of Alberta (hereinafter called the "Vendor")

- and -

Centor Energy Inc, a body corporate having an office in the City of Calgary, in
the Province of Alberta (hereinafter called the "Purchaser")

WHEREAS the Vendor, on behalf of the working interest participants that it
represents, has agreed to sell the Assets to the Purchaser and the Purchaser has
agreed to purchase the Assets from the Vendor on the terms and conditions set
forth herein;

NOW THEREFORE in consideration of the premises and the mutual covenants and
warranties herein contained, the Parties agree as follows:

ARTICLE 1
INTERPRETATION

1.1

Definitions

 

 

In this Agreement, including the recitals and the schedules attached hereto, the
following terms shall have the respective meanings hereby assigned to them:

 

(a)

"Agreement" means this document, together with the Schedules attached hereto and
made a part hereof.

 

(b)

"Assets" means the Oil Shale Rights, the Tangibles and the Miscellaneous
Interests as described on Schedule “A”.

 

(c)

"Closing" means the exchange of Conveyance Documents at the Closing Date, as
more particularly described in Clause 3.3, the delivery by the Purchaser to the
Vendor of the Purchase Price and other amounts, as described in Clauses 2.2 and
2.3 and the transfer of the Assets by the Vendor to the Purchaser.

 

(d)

"Closing Date" means 10:00 a.m., on June 27, 2014 or any other convenient time
and date as may be agreed to by the Parties.

 

(e)

"Conveyance Documents" means the documents described in Clause 3.3(a), which
provide for the assignment, transfer or other disposition of the Assets to the
Purchaser.

 

 
1


--------------------------------------------------------------------------------




 

(f)

"Effective Date" means the first day of April, 2014.

 

(g)

“G.S.T.” means the goods and services tax as provided for in the Excise Tax Act,
R.S.C. 1985, c. E-15, as amended, or any successor or parallel provincial or
federal legislation that imposes a tax on the recipient of goods or services
supplied under this Agreement.

 

(h)

"Lands" means the lands set forth and described in Schedule "A", insofar as
rights to the Oil Shale Substances underlying those lands are granted by the
Leases but subject always to any restrictions as to Oil Shale Substances or
geological formations set forth in Schedule "A" hereto.

 

(i)

"Leases" means the leases, licenses, permits and other documents of title set
forth and described in Schedule "A", by virtue of which the holder thereof is
entitled to drill for, win, take, own or remove the Oil Shale Substances within,
upon or under the Lands or by virtue of which the holder thereof is deemed to be
entitled to a share of Oil Shale Substances removed from the Lands or any lands
with which the Lands are pooled or unitized and includes, if applicable, all
renewals and extensions of such documents and all documents issued in
substitution therefore.

 

(j)

"Miscellaneous Interests" means, subject to any exclusions set forth elsewhere
herein, the entire interest of the Vendor in and to all property, assets and
rights on or with respect to the Lands, other than the Oil Shale Rights, the
Tangibles, the Assets and the rights pertaining to the Oil Shale Rights, the
Tangibles or any rights relating thereto, including, without limiting of the
generality of the foregoing, the entire interest of the Vendor in:

 

  (i)

all contracts, agreements and documents, to the extent that they relate directly
to the Oil Shale Rights, the Tangibles including agreements for the sale,
processing or transportation of Oil Shale Substances;

 

  (ii)

all subsisting rights to enter upon, use and occupy the surface of any of the
Lands, any lands upon which any Tangibles are located or any lands required to
be crossed in order to gain access to any of the Lands or the Tangibles;

 

  (iii)

the well bores respecting the Wells;

 

  (iv)

all Oil Shale Substances produced beyond the wellhead but not sold and in
storage or tanks at the Effective Date; and

 

  (v)

copies of all books, records, documents, licenses, reports or data that relate
directly to the Oil Shale Rights or the Tangibles, excluding any of the forgoing
to the extent that they comprise the Vendor’s economic evaluations.

 

 

Except to the extent otherwise provided herein, however, the Miscellaneous
Interests shall not include agreements, documents or data to the extent that:
(i) they pertain to the Vendor’s proprietary technology or interpretations; (ii)
they are owned or licensed by third parties with restrictions on their
deliverability or disclosure by the Vendor to any assignee which is not an
affiliate of the Vendor; or (iii) they are referred to specifically as
exclusions in Schedule "A".

 

(k)

"Party" means a person, partnership or corporation, which is bound by this
Agreement.

 

(l)

"Permitted Encumbrances" means:

 

 
2


--------------------------------------------------------------------------------




 

  (i)

any encumbrances, overriding royalties, net profits interests, adverse claims
and other burdens identified in Schedule "A";

 

  (ii)

any preferential rights of purchase or any similar restriction applicable to any
of the Assets identified in Schedule "A";

 

  (iii)

any right reserved to or vested in any governmental or other public authority by
the terms of any lease, license, franchise, grant or permit or by the
Regulations to terminate any such lease, license, franchise, grant or permit or
to require periodic payments as a condition of the continuance thereof;

 

  (iv)

easements, rights of way, road use agreements, crossing agreements, servitudes
or other similar rights in land which do not materially impair the use or
exploitation of the Assets or any of them, including, without in any way
limiting the generality of the foregoing, rights of way and servitudes for
highways and other roads, railways, sewers, drains, gas and oil pipelines, gas
and water mains, electric light, power, telephone or cable television conduits,
poles, wires or cables;

 

  (v)

any rights of general application reserved to or vested in any governmental
authority to levy taxes on Petroleum Substances or the income or revenue
therefrom and governmental restrictions of general application on production
rates from the Wells or on operations being conducted on the Lands;

 

  (vi)

agreements for the sale of Oil Shale Substances, which either are terminable on
not greater than thirty (30 days’ notice (without an early termination penalty
or other cost) or are identified in Schedule "A";

 

  (vii)

the Regulations and any rights reserved to or vested in any governmental or
public authority to control or regulate any of the Assets in any manner;

 

  (viii)

inchoate liens incurred or created as security in favour of the person who is
conducting the development or operation of any of the Assets as regards the
Vendor’s share of the costs and expenses thereof;

 

  (ix)

inchoate mechanics’ builders’ and materialmans’ liens in respect of services
rendered or goods supplied for which payment is not yet due;

 

  (x)

the reservations, limitations, provisos and conditions in any grants or
transfers from the Crown of any of the Lands or interests therein, and statutory
exceptions to title;

 

  (xi)

agreements and plans relating to pooling or unitization, provided that any unit
agreement applicable to the Lands is identified in Schedule "A";

 

  (xii)

the agreements respecting the processing, treating or transmission of Oil Shale
Substances or the operation of wells by contract field operators identified in
Schedule "A";

 

  (xiii)

provisions for penalties and forfeitures under agreements as a consequence of
nonparticipation in operations, provided that any such penalties or forfeitures
which apply to the Assets as a result of the Vendor’s failure to participate in
a particular operation prior to date hereof shall be identified in Schedule "A";
and

 

 

 
3


--------------------------------------------------------------------------------




 

  (xiv)

liens granted in the ordinary course of business to a public utility,
municipality or governmental authority with respect to operations pertaining to
any of the Assets.

 

(m)

"Oil Shale Rights" means the interests of the Vendor in and to the Lands and the
Leases and as set out in Schedule “A”.

 

(n)

"Oil Shale Substances" means Oil Shale, including the existing cores,and every
other mineral or substance, or any of them, the right to explore for which, or
an interest in which, is granted pursuant to the Leases, insofar only as they
pertain to the Lands.

 

(o)

“Person” means a natural person, firm, trust, pension plan, partnership, joint
venture, association, corporation, government, government agency or any other
entity.

 

(p)

"Purchase Price" means the monetary consideration payable by the Purchaser to
the Vendor first set out in Clause 2.2, as modified by the adjustments and
reductions provided for herein but for clarity, does not include any GST payable
thereon.

 

(q)

"Regulations" means all statutes, laws, rules, orders and regulations in effect
from time to time and made by governments or governmental boards or agencies
having jurisdiction over the Assets.

 

(r)

“Right of First Refusal” means a right of first refusal, pre-emptive right of
purchase or similar right granted to the Purchaser, in the event of any other
Person making an offer on the Working or Royalty interests in this property
being retained by the Vendor.

 

(s)

"Tangibles" means the interests of the Vendor in and to the tangible depreciable
property, real property and assets, whether leased or owned, that are:

 

  (i)

located within, upon or in the vicinity of the Lands and used, or intended for
use, in connection with production, processing, gathering, storage, measurement,
injection, treatment, transportation, removal or other operations respecting the
exploitation of Oil Shale Substances within, upon, or under the Lands,
including, without limitation, any of such which comprise inventory of the
Vendor and including the well equipment and casing, if any, relating to the
Wells; and

 

  (ii)

any additional items, whether located on or off the Lands, that are indicated in
Schedule "A" to be specifically included as Tangibles.

 

1.2

Schedules

 

 

The following Schedules are attached hereto and made part of this Agreement:

 

(a)

Schedule "A", which includes: (i) the Lands; (ii) the Leases; (iii) any
agreements, documents or data which specifically are to be excluded from the
Miscellaneous Interests; (iv) any permitted encumbrances, preferential rights of
purchase, production sale agreements, unit agreements, processing, treating,
transmission or contract operating agreements or provisions for penalties and
forfeitures which are required to be included in Schedule "A" pursuant to Clause
1.1(l); and any included Tangibles described in Clause 1.1(s)(i) and any default
notices, potential alterations to the Vendor’s interest in the Assets, and
outstanding authorities for expenditure to be disclosed to the Purchaser in
accordance with Clause 6.1; and

 

 
4


--------------------------------------------------------------------------------




 

(b)

Schedule "B", which is a General Conveyance;

 

(c)

Schedule "C", which is the form of the certificate to be provided pursuant to
Article 9 with respect to the truth of a Party’s representations and warranties;
and

 

(d)

Schedule “D”, Overriding Royalty Clarification.

 

(e)

Schedule “E”, Promissory Note

 

(f)

Schedule “F”, Expenditure Commitment

 

(g)

Schedule “G”, Right of First Refusal Agreement

 

(h)

Schedule “H”, Common Share Issuance

 

1.3

References

 

 

The references "hereunder", "herein" and "hereof" refer to the provisions of
this Agreement, and references to Articles, Clauses or Sub-clauses herein refer
to Articles, Clauses or Sub-clauses of this Agreement. Any reference to time
shall refer to Mountain Standard Time or Mountain Daylight Savings Time during
the respective intervals in which each is in force.

 

1.4

Headings

 

 

The headings of the Articles, Clauses, Schedules and any other headings,
captions or indices herein are inserted for convenience of reference only and
shall not be used in any way in construing or interpreting any provision hereof.

 

1.5

Singular/Plural/Gender

 

 

Whenever the singular or masculine or neuter is used in this Agreement or in the
schedules attached hereto, it shall be interpreted as meaning the plural or
feminine or referring to a corporation, firm, partnership or body politic and
vice versa, as the context requires.

 

1.6

Use Of Canadian Funds

 

 

All references to "dollars" or "$" herein shall refer to lawful currency of
Canada.

 

1.7

Derivatives

 

 

Where a term is defined herein, a capitalized derivative of such term shall have
a corresponding meaning unless the context otherwise requires.

 

 
5


--------------------------------------------------------------------------------




 

1.8

Interpretation If Closing Does Not Occur

 

 

In the event that Closing does not occur, each provision of this Agreement which
presumes that the Purchaser has acquired the Assets hereunder shall be construed
as having been contingent upon Closing having occurred.

 

1.9

Conflicts

 

 

If there is any conflict or inconsistency between a provision of the body of
this Agreement and that of a schedule attached hereto or a Conveyance Document,
the provision of the body of this Agreement shall prevail. If any term or
condition of this Agreement conflicts with a term or condition of a Lease or the
Regulations, the term or condition of such Lease or the Regulations shall
prevail, and this Agreement shall be deemed to be amended to the extent required
to eliminate any such conflict.

 

1.10 

Vendor’s Knowledge

 

 

The knowledge or awareness of the Vendor herein consists of the actual knowledge
or awareness of its current officers and employees who are primarily responsible
for the matter in question in the course of their normal duties (other than
those employees employed in the field who do not have management
responsibilities), after reasonable inquiry of the Vendor’s applicable files and
records. For these purposes, knowledge and awareness do not include the
knowledge of any third party or constructive knowledge. The Vendor does not have
any obligation to make inquiry of third parties or the files and records of any
third party or public authority in connection with representations and
warranties that are made to its knowledge or awareness.  

 

ARTICLE 2
PURCHASE AND SALE



2.1 

Agreement Of Purchase And Sale

 

 

The Purchaser agrees to purchase the Assets from the Vendor and the Vendor
agrees to sell the Assets to the Purchaser on the terms and conditions set forth
herein.

 

2.2

Purchase Price and Payment

 

 

The Purchase Price shall be Two Million Four Hundred Seventy Five Thousand
Dollars ($2,475,000) in Canadian Funds, to be paid as follows:

 

 

(i)

A cash sum of five hundred thousand dollars CDN ($500,000), of which, an advance
of $250,000 has been paid to date.

 

 

(ii)

A promissory note for one hundred sixty thousand dollars CDN ($160,000) assigned
to Vendor, having an interest rate of the Bank of Canada Prime rate plus 2%, to
be paid in full prior to December 31, 2014(Schedule “E”); and

 

 
6


--------------------------------------------------------------------------------




 

 

(iii)

Issuance of common shares of Centor Energy Inc. amounting to a value of one
million four hundred thousand sixty five dollars CDN ($1,465,000), based on the
average trading value over the previous five days before closing.

 

 

(iv) 

A formal commitment to apply three hundred fifty thousand dollars CDN ($350,000)
to the completion of the Hatch pre-feasibility study and further modified
Fischer analysis at Umatac, prior to December 31, 2014, on closing (Schedule
“F”).

 

 



In determining the Purchase Price, the Parties have taken into account the
Purchaser’s assumption of responsibility for the future abandonment and
reclamation costs associated with the Assets, as set forth in this Agreement and
the Vendor’s release of responsibility therefore.

 

2.3

Allocation of the Purchase Price

 

 

The Purchase Price shall be allocated among the Assets as follows: 

 

To Oil Shale Rights

 

$ 

2,474,890.00

 

To Tangibles

   

100.00

 

To Miscellaneous Interests

 

$

10.00

 

Total Purchase Price

 

$ 

2,475,000.00

 

Plus 5% goods & services tax

 

$

5.50

 

 

2.4 

Manner of Payment

 

 

All amounts payable pursuant to Article 2 shall be paid by certified cheque,
cash or through wire transfer. Common shares will be issued in accordance to
Schedule “H”.

 

ARTICLE 3
CLOSING

3.1

Place Of Closing

 

 

Unless otherwise agreed in writing by the Parties, Closing shall take place on
the Closing Date at the offices of the Vendor at:

445 708 11th Ave. SW
Calgary, AB T2R 0E4

 

 
7


--------------------------------------------------------------------------------




 

3.2

Effective Date Of Transfer

 

 

The transfer and assignment of the Assets from the Vendor to the Purchaser shall
be effective as of the Effective Date, provided Closing occurs and the post
closing scheduled payments and commitments are completed. Possession and risk of
the Assets, however, shall not pass to the Purchaser until after Closing and
completion of scheduled payments and the Vendor shall maintain the Assets on
behalf of the Purchaser between the Effective Date and the Closing Date pursuant
to the provisions of Article 5.

 

3.3

Deliveries At Closing

 

(a) 

At Closing, the Vendor shall deliver the following to the Purchaser:

 

  (i)

a General Conveyance, in the form attached as Schedule "B" which has been
prepared by the Vendor and executed by the Vendor;

 

  (ii)

all specific assignments, registrable transfers, novation agreements, trust
agreements and other instruments prepared by the Vendor and required to convey
the Vendor’s interest in the Assets to the Purchaser, unless and to the extent
that the Purchaser allows the Vendor to deliver such documents to the Purchaser
at a later date, provided that such documents shall not require the Vendor to
assume or incur any obligation, or to provide any representation or warranty,
beyond that contained in this Agreement;

 

  (iii)

copies of all consents to disposition and waivers of rights of first refusal
obtained by the Vendor with respect to the sale of the Assets to the Purchaser
or evidence of the delivery and lapse thereof; and

 

  (iv)

copies of the Vendor’s records, files, reports and data pertaining to the
Assets, insofar as such delivery is permitted and required hereunder, unless and
to the extent that the Purchaser agrees to allow the Vendor to deliver such
records, files, reports and data at a later date.

 

(a)

At Closing, the Purchaser shall deliver the following to the Vendor:

 

 

(i)

the Purchase Price, any applicable goods and services tax and all other monies
payable to the Purchaser at Closing in accordance with Article 2;

 

 

(ii)

a General Conveyance, in the form attached as Schedule "B" which has been
executed by the Purchaser;

 

3.4

Costs Of Registration

 

 

The Purchaser shall bear all costs incurred in registering any conveyances of
title to the Assets to it and all costs of preparing and registering any further
assurances required to convey the Assets to it. The Purchaser shall register all
such conveyances promptly after Closing.

 

 
8


--------------------------------------------------------------------------------




 

ARTICLE 4
ADJUSTMENTS

4.1  

Benefits And Obligations To Be Apportioned

 

(a)

All benefits and obligations of any kind and nature accruing, payable, paid,
received or receivable with respect to the Assets (including, without
limitation, maintenance, development, capital and operating costs and payments
with respect to the Permitted Encumbrances, proceeds from the sale of
production, accounts receivable and incentives accruing pursuant to the
Regulations) shall be apportioned, as of the Effective Date, between the Vendor
and the Purchaser in accordance with generally accepted accounting principles,
subject to the provisions of this Agreement. All costs of whatever nature
pertaining to work performed or goods or services provided with respect to the
Assets prior to the Effective Date shall be borne by the Vendor, notwithstanding
that such costs may be payable in whole or in part after the Effective Date. 
Subject to the preceding sentence, the Vendor shall be entitled to a credit for
all cash call advances, operating funds and similar advances to operators in
respect of the Assets which stand to the credit of the Vendor at the Closing
Date and which are specifically assigned to the Purchaser.

 

(b)

Notwithstanding the provisions of Subclause (a), all rentals and all similar
payments required to preserve any of the Leases and all taxes (other than income
taxes and taxes based on the volume of the production of Petroleum Substances)
levied with respect to the Assets shall be apportioned between the Vendor and
the Purchaser on a per diem basis as of the Effective Date, unless and to the
extent that such apportionment is waived by the Vendor.

 

(c)

The value of any Petroleum Substances which were produced beyond the wellhead
but not sold and in storage or tanks as of the Effective Date shall be credited
to the Vendor.

 

4.2

Adjustments To Accounts

 

(a)

Subject to Subclauses (b) and (c), a final accounting and adjustment shall be
conducted for Closing, based on the Vendor’s and the Purchaser’s good faith
estimate of all adjustments to be made for the transactions herein pursuant to
this Article. The Vendor shall deliver a written statement to the Purchaser of
all proposed final adjustments a reasonable time before closing and shall
provide reasonable assistance to the Purchaser as may be required to verify such
written statement prior to Closing.

 

(b)

During the one (1) year period following the Closing Date, the Purchaser may
audit the books, records and accounts of the Vendor respecting the Assets, for
the purpose of effecting adjustments pursuant to this Article.  Such audit shall
be conducted upon reasonable notice to the Vendor at the Vendor’s offices during
the Vendor’s normal business hours, and shall be conducted at the sole expense
of the Purchaser.  Any claims of discrepancies disclosed by such audit shall be
made in writing to the Vendor within two (2) months following the completion of
such audit, and the Vendor shall respond in writing to any claims of
discrepancies within six (6) months of the receipt of such claims. To the extent
that the Parties are unable to resolve any outstanding claims of discrepancies
disclosed by such audit within two (2) months of the Vendor’s response thereto,
such audit exceptions shall be resolved pursuant to Article 8.1.

 

 
9


--------------------------------------------------------------------------------




 

(c)

Notwithstanding the preceding Subclauses of this Clause and Clause 11.1, any
adjustments established by a joint venture audit or by an audit conducted
pursuant to the Regulations or the provisions of the Leases with respect to the
payment of royalties shall be made at the time such adjustment is established,
with payment being made by the Party required to make payment hereunder within
fifteen (15) days of being notified of the determination of the amount owing.

 

(d)

Any adjustments made hereunder shall constitute an increase or decrease, as the
case may be, to the Purchase Price and to the amount allocated to the Oil Shale
Rights.

 

ARTICLE 5
MAINTENANCE OF BUSINESS

5.1

Assets To Be Maintained In Proper Manner

 

 

The Vendor shall until Closing:

 

(a)

continue to maintain the Assets in a proper and prudent manner in accordance
with good oilfield practice and the Regulations;

 

(b)

subject to the provisions of Article 5, pay all costs and expenses relating to
the Assets which become due from the Effective Date to the Closing Date;

 

(c)

perform and comply with all material covenants and conditions contained in the
Leases and all other title documents or agreements to which the Assets are
subject to the extent that the Vendor has an obligation to do so thereunder; and

 

(d)

hold the benefits of any insurance policies attributable to the interest of the
Vendor in any of the Assets and the proceeds thereof in trust for the Parties as
their interests may appear. In the event of loss or damage to any of the Assets
for which there are insurance proceeds payable, the Purchaser may elect to take
the proceeds of any insurance policies and complete the purchase of the Assets
in accordance with the terms of this Agreement or it may elect to terminate this
Agreement. If the Purchaser elects to terminate this Agreement, then the Vendor
shall be entitled to the benefit of any such insurance proceeds payable.

 

5.2

Material Commitments

 

(a)

Until Closing, the Vendor shall not, without the prior written consent of the
Purchaser:

 

  (i)

voluntarily assume any obligation or commitment with respect to the Assets,
where the Vendor’s share of the expenditure associated with such obligation or
commitment is estimated to exceed $10,000.00;

 

 
10


--------------------------------------------------------------------------------




 

  (ii)

surrender or abandon any of the Assets;

 

  (iii)

amend or terminate any agreement or enter into any new agreement respecting the
Assets;

 

  (iv)

propose or initiate the exercise of any right (including bidding rights at Crown
sales, rights under area of mutual interest provisions and rights of first
refusal) or option relative to, or arising as a result of the ownership of the
Assets, or propose or initiate any operations on the Lands which have not been
commenced or committed to by the Vendor as of the earlier of the date of this
Agreement or the Effective Date, if such exercise or option would result in
either an obligation of the Purchaser hereunder after the Effective Date or a
material adverse effect on the value of any of the Assets;

 

  (v)

sell, transfer or otherwise dispose of the Assets, or any of them, subject to
the provisions of Clause 13.1; or

 

  (vi)

grant a security interest or any encumbrance with respect to any of the Assets.

 

 

However, the Vendor may assume such obligations or commitments and propose or
initiate such operations or the exercise of any such right or option without the
prior consent of the Purchaser, if the Vendor reasonably determines that such
expenditures or actions are necessary for the protection of life or property, in
which case the Vendor shall promptly notify the Purchaser of such intention or
actions and the Vendor’s estimate of the costs and expenses associated
therewith.

 

(b)

If an operation or the exercise of any right or option respecting the Assets is
proposed in circumstances in which such operation or the exercise of such right
or option would result in an obligation of the Purchaser pursuant to Clause
5.2(a), the following Clauses shall apply to such operation or the exercise of
such right or option (hereinafter referred to as the "Proposal")

 

 

  (i)

the Vendor shall promptly give notice of the Proposal to the Purchaser,
including with such notice the particulars of such Proposal in reasonable
detail;

 

  (ii)

the Purchaser shall, not later than twenty-four (24) hours prior to the time the
Vendor is required to make its election with respect to the Proposal, advise the
Vendor, by notice, whether it wishes the Vendor to exercise its rights with
respect to the Proposal on behalf of the Purchaser, provided that failure of the
Purchaser to make such election within such period shall be deemed to be an
election by the Purchaser to participate in the Proposal;

 

  (iii)

the Vendor shall make the election authorized by the Purchaser with respect to
the Proposal within the period during which the Vendor may respond to the
Proposal; and

 

  (iv)

 the election by the Purchaser not to participate in any Proposal required to
preserve the existence of any of the Assets shall not entitle the Purchaser to
any reduction of the Purchase Price in the event that the Vendor’s interest
therein is terminated as a result of such election, and such termination shall
not constitute a failure of the Vendor’s representations and warranties
pertaining to such Assets, notwithstanding Clause 6.3.

 

 
11


--------------------------------------------------------------------------------




 

5.3

Restrictions On Purchaser’s Proposal Of Operations

 

 

Prior to Closing and except to the extent provided in this Article or permitted
under an operating agreement, unit agreement or other agreement to which the
Purchaser is a party as of the Effective Date, the Purchaser shall not, without
the written consent of the Vendor, propose to the Vendor, or request the Vendor
to propose to others, the conduct of any operations on the Lands or the exercise
of any right or option respecting the Assets.

 

5.4 

Vendor Deemed Agent Of Purchaser

 

(a)

Insofar as the Vendor maintains the Assets and takes actions with respect
thereto on behalf of the Purchaser pursuant to this Article, the Vendor shall be
deemed to have been the agent of the Purchaser hereunder.  The Purchaser
ratifies all actions taken by the Vendor or refrained to be taken by the Vendor
pursuant to the terms of this Article 5 in such capacity during such period,
with the intention that all such actions shall be deemed to be those of the
Purchaser.

 

(b)

Insofar as the Vendor participates in either operations or the exercise of
rights or options as the agent of the Purchaser pursuant to this Article, the
Vendor may require the Purchaser to secure the costs to be incurred by the
Vendor on behalf of the Purchaser pursuant to such election in such manner as
may be reasonably appropriate in the circumstances.

 

(c)

The Purchaser shall indemnify the Vendor and its directors, officers, servants,
agents or employees against all liabilities, losses, costs (including legal
costs on a solicitor-client basis), claims or damages which the Vendor or its
directors, officers, servants, agents or employees may suffer or incur as a
result of maintaining the Assets as the agent of the Purchaser pursuant to this
Article, insofar as such liabilities, losses, costs, claims or damages are not a
direct result of the gross negligence or willful misconduct of the Vendor or its
directors, officers, servants, agents or employees. An action or omission of the
Vendor or its directors, officers, servants, agents or employees shall not be
regarded as gross negligence or willful misconduct, however, to the extent it
was done or omitted to be done in accordance with the instructions of or with
the concurrence of the Purchaser.

 

5.5  

Maintenance Of Assets Until Novation is Completed

 

 

Following Closing and to the extent that the Purchaser must be novated into
operating agreements or other agreements governing any of the Assets, the
following provisions shall apply with respect to such Assets from the Effective
Date until the novation has been effected:

 

(a)

the Vendor shall not initiate any operation with respect to the Assets, except
upon the written instruction of the Purchaser or if the Vendor reasonably
determines that it is required for the protection of life or property, in which
case the Vendor may take such actions as it reasonably determines are required
without the written instruction of the Purchaser and shall promptly notify the
Purchaser of such intention or actions and the Vendor’s estimate of the costs
and expenses associated therewith;

 

 
12


--------------------------------------------------------------------------------




 

(b)

the Vendor shall forthwith provide to the Purchaser all authorizations for
expenditure, notices, specific information and other documents the Vendor
receives with respect to the Assets, and shall respond to such authorizations
for expenditure, notices, information and other documents pursuant to the
written instruction of the Purchaser, if received on a timely basis, provided
that the Vendor may (but shall not be obligated to) refuse to follow
instructions which it reasonably believes to be unlawful, unethical or in
conflict with an applicable contract; and

 

(c)

the Vendor shall forthwith deliver to the Purchaser all revenues, proceeds and
other benefits received by the Vendor with respect to the Assets, less the share
of the applicable lessor royalties, operating costs, treating, processing and
transportation expenses and those other costs and expenses directly associated
with the Assets and the production of Petroleum Substances, provided that the
Vendor shall not be permitted to deduct from such revenues, proceeds and other
benefits any other costs and expenses it incurs as a result of such delivery to
the Purchaser.

 

ARTICLE 6
REPRESENTATIONS AND WARRANTIES OF PARTIES

6.1

Vendor’s Representations And Warranties

 

Each Party comprising the Vendor represents and warrants to the Purchaser that:

 

(a)

Standing: it is a corporation, duly organized, valid and subsisting and
incorporated under the laws of the Province of Alberta, and is authorized to
carry on business in the jurisdiction(s) where the Lands are located;

 

(b)

Requisite Authority: it has the requisite capacity, power and authority to
execute this Agreement and the Conveyance Documents and to perform the
obligations to which it thereby becomes subject;

 

(c)

No Conflict:  the execution and delivery of this Agreement and the completion of
the sale of the Assets in accordance with the terms of this Agreement are not
and will not be in violation or breach of, or be in conflict with:

 

  (i)

any term or provision of the charter, by-laws or other governing documents of
it;

 

  (ii)

any agreement, instrument, permit or authority to which the Vendor is a party or
by which it is bound; or

 

  (iii)

the Regulations or any judicial order, award, judgment or decree applicable to
it or the Assets;

 

(d)

Execution And Enforceability: it has taken all actions necessary to authorize
the execution and delivery of this Agreement, and, as of the Closing Date, it
shall have taken all actions necessary to authorize and complete the sale of the
Assets in accordance with the provisions of this Agreement.  This Agreement has
been validly executed and delivered by the Vendor, and this Agreement and all
other documents executed and delivered on behalf of the Vendor hereunder shall
constitute valid and binding obligations of the Vendor enforceable in accordance
with their respective terms and conditions;

 

 
13


--------------------------------------------------------------------------------




 

(e)

Residency For Tax Purposes: it is not a non-resident of Canada within the
meaning of the Income Tax Act (Canada);

 

(f)

No Finders’ Fees: The Purchaser shall not have any responsibility for any
obligation or liability, contingent or otherwise, for brokers’ or finders’ fees,
if any, incurred by it with respect to the transactions herein;

 

(g)

Lawsuits And Claims:  With respect to those portions of the Assets which are
operated by it, and with respect to all other portions of the Assets to the best
of the information, knowledge and belief of the Vendor, there are no unsatisfied
judgments, claims, proceedings, actions, governmental investigations or lawsuits
in existence, nor to the best of the information, knowledge and belief of it
with respect to all of the Assets, are there any contemplated or threatened
against or with respect to the Assets or the interest of it therein, and there
exists no particular circumstance known to it which it reasonably believes will
give rise to such a claim, proceeding, action, governmental investigation or
lawsuit;

 

(h)

Compliance With Leases And Agreements: With respect to those portions of the
Assets operated by it, and with respect to all other portions of the Assets to
the best of the information, knowledge and belief of it, no act or omission has
occurred whereby the Vendor is, or would be, in default under the terms of the
Regulations any Lease or any agreement pertaining to the Assets, where such a
default would impact materially and adversely upon the Assets, or any of them;

 

(i)

No Default Notices: Except as has been specifically identified in Schedule "A",
it has not received any notice of default under the Leases or any notice
alleging its default under any agreement pertaining to any of the Assets, which
default has not been rectified as of the date of this Agreement;

 

(j)

Payment Of Royalties And Taxes: With respect to those portions of the Assets
operated by it, and with respect to all other portions of the Assets to the best
of the information, knowledge and belief of the Vendor, all royalties and all ad
valorem, property, production, severance and similar taxes and assessments based
on, or measured by, it’s ownership of the Assets, the production of Petroleum
Substances from the Lands or the receipt of proceeds therefrom that are payable
by it and which accrued prior to the Effective Date have been properly and fully
paid and discharged in the manner and at the time prescribed by the Leases and
the Regulations;

 

(k)

Encumbrances: it does not warrant its title to the Assets, but does warrant that
the interest of it in the Assets will, on the Closing Date, be free and clear of
any and all liens, mortgages, pledges, claims, options, encumbrances, overriding
royalties, net profits interests or other burdens created by, through or under
it or of which it is actually aware other than the Permitted Encumbrances;

 

 
14


--------------------------------------------------------------------------------




 

(l)

No Reduction: The interests of it in the Assets are not subject either to
reduction, by reference to payout of a well or otherwise, or to change to an
interest of any other size or nature whatsoever by virtue of any right or
interest granted by, through or under it except for the Permitted Encumbrances
and any such rights and interests identified in Schedule "A".

 

(m)

Sale Agreements: Except as identified in Schedule "A", the Petroleum and Natural
Gas Rights are not subject to any Prepaid Gas Obligations, gas balancing
agreement or any agreement for the sale of Petroleum Substances which the
Purchaser is required to assume that requires either the sale of more than
thirty (30) days of production (without an early termination penalty or other
cost) or the delivery of Petroleum Substances to the purchaser thereof without
receiving in due course (and being entitled to retain) full payment at current
market price or the contract price therefore;

 

(n)

Environmental Matters: it is not aware of and has not received:

 

(i)

any orders or directives under the Regulations which relate to environmental
matters and which require any work, repairs, construction or capital
expenditures with respect to the Assets, where such orders or directives have
not been complied with in all material respects, with the exception of acquiring
a final reclamation certificate from the recent core hole program, which the
Vendor assumes responsibility for; and

 

 

(ii)

any demand or notice issued under the Regulations with respect to the breach of
any environmental, health or safety law applicable to the Assets, including,
without limitation, any Regulations respecting the use, storage, treatment,
transportation or disposition of environmental contaminants, which demand or
notice remains outstanding on the Closing Date;

 

 

 

except as have been specifically disclosed in writing by the Vendor, by notice
to the Purchaser prior to the date hereof.

 

(o)

Authorized Expenditures: There are no outstanding authorizations for expenditure
or outstanding financial commitments respecting the Assets, pursuant to which
expenditures are or may be required by the Purchaser as a result of the
acquisition of the Assets or in respect of which any amount is outstanding,
other than as specifically disclosed in Schedule "A" hereto or as may be
authorized on behalf of the Purchaser hereunder;

 

(p)

Area of Mutual Interest: None of the Lands are subject to an agreement which
provides for an area of mutual interest, except as specifically identified in
Schedule "A";

 

(q)

Assets Do Not Comprise Substantially All Of Vendor’s Assets: The Assets do not
comprise all or substantially all of the its assets;

 

(r)

Quiet Enjoyment: Subject at all times to the Vendor’s other representations and
warranties made pursuant to this Clause, the Permitted Encumbrances and the
satisfaction of the obligations required to maintain the Leases in good standing
by the applicable lessees, the Purchaser may, for the residue of the term of the
Leases, hold and utilize the Assets for the Purchaser’s own use and benefit
without any interruption by the Vendor or any other person claiming by, through
or under the Vendor;

 

 
15


--------------------------------------------------------------------------------




 

(s)

Operating Permits: To the best of the knowledge, information and belief of the
Vendor, all applicable government permits, licenses, and approvals for the
operation of the Tangibles have been obtained and are in full force and effect;

 

(t)

Operations:  o the best of the information, knowledge and belief of the Vendor,
all wells upon the Lands or any lands pooled or unitized therewith have been
drilled and, if completed, completed and operated and, if abandoned, abandoned
in accordance with good oil and gas field practices and in accordance with all
applicable rules and Regulations and other than those of which the Vendor is
aware and which have been disclosed to the Purchaser in writing prior to the
execution of this Agreement;

 

(u)

Drilling of Wells: To the best of the Vendor’s knowledge, information and
belief, none of the Leases are subject to any offset obligations (including
obligations to drill wells, surrender rights, or pay compensatory royalty) which
have not been satisfied;

 

(v)

Disclosure of Documents: it has complied with the provisions of Clause 7.1
hereof and has produced or caused to be produced all of the records and files of
the Vendor containing agreements, instruments and other documents establishing
or affecting the title of the Vendor to the Petroleum and Natural Gas Rights.

 

6.2 

Purchaser’s Representations And Warranties

 

 

The Purchaser represents and warrants to the Vendor that:

 

(a)

Standing: The Purchaser is a corporation, duly organized, valid and subsisting
under the laws of its jurisdiction of incorporation, and duly registered and
authorized to carry on business in the jurisdiction(s) in which the Lands are
located;

 

(b)

Requisite Authority: The Purchaser has the requisite capacity, power and
authority to execute this Agreement and the Conveyance Documents and to perform
the obligations to which it thereby becomes subject;

 

(c)

No Conflict: The execution and delivery of this Agreement and the completion of
the purchase of the Assets in accordance with the terms of this Agreement are
not and will not be in violation or breach of, or be in conflict with;

 

 

(i)

any term or provision of the charter, by-laws or other governing documents of
the Purchaser; or

 

 

(ii)

the Regulations or any judicial order, award, judgment or decree applicable to
the Purchaser;

 

(d)

Execution And Enforceability:  he Purchaser has taken all actions necessary to
authorize the execution and delivery of this Agreement and, as of the Closing
Date, the Purchaser shall have taken all actions necessary to authorize and
complete the purchase of the Assets in accordance with the provisions of this
Agreement.  This Agreement has been validly executed and delivered by the
Purchaser, and this Agreement and all other documents executed and delivered on
behalf of the Purchaser hereunder shall constitute valid and binding obligations
of the Purchaser enforceable in accordance with their respective terms and
conditions;

 

 
16


--------------------------------------------------------------------------------




 

(e)

No Sales Commission: The Purchaser has not incurred any obligation or liability,
contingent or otherwise, for brokers’ or finders’ fees with respect to the
transactions herein for which the Vendor shall have any responsibility;

 

(f)

Investment Canada Act: The Purchaser shall comply with the Investment Canada Act
to the extent, if any, that it is applicable to the transactions herein; and

 

6.3

Survival Of Representations And Warranties

 

 

Each Party acknowledges that the other may rely on the representations and
warranties made by such Party pursuant to Clause 6.1 or 6.2, as the case may
be.  Subject to Clause 5.2(b)(iv), the representations and warranties in Clauses
6.1 and 6.2 shall be true on the Effective Date and on the Closing Date, and
such representations and warranties shall continue in full force and effect and
shall survive the Closing Date for a period of twelve (12) months, for the
benefit of the Party for which such representations and warranties were made. 
Other than a claim or action based on the fraud of a Party, no claim or action
shall be commenced with respect to a breach of any such representation or
warranty, unless, within such period, written notice specifying such breach in
reasonable detail has been provided to the Party which made such representation
or warranty.

 

6.4

No Merger

 

 

The representations and warranties in Clauses 6.1 and 6.2 shall be deemed to
apply to all assignments, conveyances, transfers and other documents conveying
any of the Assets from the Vendor to the Purchaser. There shall not be any
merger of any of such representations or warranties in such assignments,
conveyances, transfers or other documents, notwithstanding any rule of law,
equity or statute to the contrary, and all such rules are hereby waived.

 

6.5 

No Additional Representations Or Warranties By Vendor

 

(a)

The Vendor makes no representations or warranties to the Purchaser in addition
to those expressly enumerated in Clause 6.1. Except and to the extent provided
in Clause 6.1, the Vendor does not warrant title to the Assets or make
representations or warranties with respect to: (i) the quantity, quality or
recoverability of Petroleum Substances respecting the Lands; (ii) any estimates
of the value of the Assets or the revenues applicable to future production from
the Lands; (iii) any engineering, geological or other interpretations or
economic evaluations respecting the Assets; (iv) the rates of production of
Petroleum Substances from the Lands; (v) the quality, condition or
serviceability of the Assets; or (vi) the suitability of their use for any
purpose. Without restricting the generality of the foregoing, but subject always
to Clause 6.3, the Purchaser acknowledges that it has made its own independent
investigation, analysis, evaluation and inspection of the Vendor’s interests in
the Assets and the state and condition thereof and that it has relied solely on
such investigation, analysis, evaluation and inspection as to its assessment of
the condition, quantum and value of the Assets.

 

 
17


--------------------------------------------------------------------------------




 

(b)

Except with respect to the representations and warranties in Clause 6.1 or in
the event of fraud, the Purchaser forever releases and discharges the Vendor and
its directors, officers, servants, agents and employees from any claims and all
liability to the Purchaser or the Purchaser’s assigns and successors, as a
result of the use or reliance upon advice, information or materials pertaining
to the Assets which was delivered or made available to the Purchaser by the
Vendor or its directors, officers, servants, agents or employees prior to or
pursuant to this Agreement, including, without limitation, any evaluations,
projections, reports and interpretive or non-factual materials prepared by or
for the Vendor, or otherwise in the Vendor’s possession.

 

ARTICLE 7
PURCHASER’S REVIEW

7.1

Vendor To Provide Access

 

 

The Vendor shall, subject to the Regulations and all contractual and fiduciary
obligations and limits:

 

(a)

at the Vendor’s office during normal business hours, provide the Purchaser and
its nominees reasonable access to the Vendor’s records, files and documents
directly relating to the Assets, for the purpose of the Purchaser’s review of
the Assets and the Vendor’s title thereto, including, without limitation, the
Leases and applicable operating agreements, unit agreements, overriding royalty
agreements and production sale contracts; and

 

(b)

provide the Purchaser and its nominees with a reasonable opportunity to inspect
the Assets at the Purchaser’s sole cost, risk and expense, insofar as the Vendor
can reasonably provide such access to the Assets.

 

ARTICLE 8
ARBITRATION

8.1

Reference To Arbitration

 

(a)

Insofar as the Parties are unable to agree on any matter which expressly may be
referred to arbitration hereunder, either Party may serve the other Party
written notice that it wishes such matter referred to arbitration.

 

(b)

The Parties shall meet within seven (7) days of the receipt of a notice issued
pursuant to Clause 8.1(a), to attempt to agree on a single arbitrator qualified
by experience, education and training, to determine such matter. If the Parties
are unable to agree on the selection of the arbitrator, the Party which issued
such notice shall forthwith make application to a judge of the Court of Queen’s
Bench of the Province of Alberta pursuant to the Arbitration Act of the Province
of Alberta (S.A. 1991, c. A-43.1, as amended from time to time, hereinafter
referred to as the "Arbitration Act") for the appointment of a single
arbitrator, and failing such action on the part of the Party which issued such
notice, the other Party may make such application.

 

 
18


--------------------------------------------------------------------------------




 

8.2

Proceedings

 

(a)

The arbitrator selected pursuant to Clause 8.1 shall proceed as soon as is
practicable to hear and determine the matter in dispute, and shall be directed
to provide a written decision respecting such matter within forty-five (45) days
of appointment. The Parties shall provide such assistance and information as may
be reasonably necessary to enable the arbitrator to determine such matter.

 

(b)

Except to the extent modified in this Article, the arbitrator shall conduct any
arbitration hereunder pursuant to the provisions of the Arbitration Act.

 

ARTICLE 9
CONDITIONS TO CLOSING

9.1

Required Consents

 

 

It is a condition precedent to Closing that any and all approvals required under
the Regulations (including, without limitation, any approval required under the
Investment Canada Act) and any and all preferential rights of purchase or
similar restrictions shall have been exercised, lapsed or otherwise extinguished
and material consents of third parties required to permit the transactions to be
completed shall have been obtained or that such approval or consent requirement
shall have been waived or otherwise lapsed. Each of the Parties shall use all
reasonable efforts to obtain any such consents.  Notwithstanding the foregoing,
the Parties acknowledge that the consent of buyers under production sale
agreements may not be obtainable until after Closing and that the acquisition of
such consents shall not be a condition precedent to Closing.

 

9.2

Conditions For Benefit Of Purchaser

 

 

The obligation of the Purchaser to complete the purchase hereunder is subject to
the following conditions precedent:

 

(a)

No Substantial Damage: There shall have been no damage to or alteration of any
of the Assets between the date of this Agreement and the Effective Date,
whichever is earlier, and the Closing Date which, in the Purchaser’s reasonable
opinion, would materially and adversely affect the value of the Assets, except
and to the extent approved in writing by the Purchaser, provided that a change
in the prices at which Petroleum Substances may be sold in no event shall be
regarded as material damage to or an alteration of the Assets;

 

(b)

Availability Of Documents: The Vendor shall have provided the nominees of the
Purchaser with reasonable access to the Vendor’s records and documents
pertaining to the Assets pursuant to Article 7, in order to confirm the Vendor’s
title to the Assets;

 

 
19


--------------------------------------------------------------------------------




 

(c)

Material Compliance By Vendor: The Vendor shall have performed or complied in
all material respects with each of the terms, covenants and conditions of this
Agreement to be performed or complied with by the Vendor at or prior to the
Closing Date;

 

(d)

Certificate That Representations Are Correct: The Vendor shall have delivered to
the Purchaser the certificate of a senior officer of the Vendor, in the form of
Schedule "C" and dated as of the Closing Date, to the effect that each of the
covenants, representations and warranties contained in Clause 6.1was, as of the
Effective Date, and is, as of the Closing Date, true and correct in all material
respects, except for those changes thereto which necessarily arise as a
consequence of the operation of the provisions of this Agreement, as
specifically provided herein; and

 

(e)

Delivery Of Conveyance Documents: The Vendor shall have delivered to the
Purchaser those of the Conveyance Documents described in Clause 3.3(a)(i)
executed by the Vendor and those other documents and materials described in
Clauses 3.3(a)(ii), 3.3(a)(iii), 3.3(a)(iv), and which are to be provided to the
Purchaser at Closing.

 

9.3  

Conditions For Benefit Of Vendor

 

 

The obligation of the Vendor to complete the sale hereunder is subject to the
following conditions precedent:

 

(a)

Material Compliance By Purchaser:  The Purchaser shall have performed or
complied in all material respects with each of the terms, covenants and
conditions of this Agreement to be performed or complied with by the Purchaser
at or prior to the Closing Date;

 

(b)

Payment Of Purchase Price: The Purchaser shall have tendered to the Vendor the
Purchase Price, the applicable goods and services tax, deemed interest accrued
if applicable and any other monies payable by the Purchaser to the Vendor at the
Closing in the manner provided for in Article 2 subject to any adjustments
provided for in Article 4 and any alteration expressly provided for herein;

 

(c)

Certificate That Representations Are Correct:  The Purchaser shall have
delivered to the Vendor a certificate of a senior officer of the Purchaser, in
the form of Schedule "C" and dated as of the Closing Date, to the effect each of
the covenants, representations and warranties contained in Clause 6.2 was, as of
the Effective Date, and is, as of the Closing Date, true and correct in all
material respects; and

 

(d)

Delivery Of Conveyance Documents: The Purchaser shall have delivered to the
Vendor at least one copy of the General Conveyance Document described in Clause
3.3 executed by the Purchaser.

 

9.4 

Waiver Of Conditions

 

 

The conditions in Clauses 9.2 and 9.3 are for the sole benefit of the Purchaser
and the Vendor respectively. The Party for the benefit of which such conditions
have been included may waive any of them, in whole or in part, by written notice
to the other Party, without prejudice to any of the rights of the Party waiving
such condition, including, without limitation, reliance on or enforcement of the
representations, warranties or covenants which are preserved and pertain to
conditions similar to the condition so waived. The conditions in Clause 9.1 are
for the joint benefit of the Vendor and the Purchaser hereunder. Accordingly,
neither Party may waive the existence and operation of any preferential right of
a third party to purchase any of the Assets nor any required material consent of
a third party to the Vendor’s disposition of any of the Assets without the
concurrence of the other.

 

 
20


--------------------------------------------------------------------------------




 

9.5 

Failure To Satisfy Conditions

 

 

In the event any of the conditions in Clauses 9.1, 9.2, 9.3 or 9.3, has not been
satisfied at or before the Closing Date and such condition has not been waived
by the Party for the benefit of which such condition has been included, such
Party may by written notice to the other Party, elect without prejudice to any
other rights or remedies it may have available to it, to terminate this
Agreement or to treat this Agreement as being binding and enforceable. However,
a Party may not terminate this Agreement in such manner after Closing, and its
remedies thereafter, if any, with respect to the failure to satisfy such
condition shall be limited to damages.

 

9.6

Parties To Exercise Diligence With Respect To Conditions

 

 

Each Party shall proceed diligently, honestly and in good faith and use all
reasonable efforts with respect to all matters within its control to satisfy the
conditions referred to in Clauses 9.1, 9.2, 9.3 or 9.3.

 

ARTICLE 10
CONFIDENTIALITY

10.1 

Purchaser’s Obligation To Maintain Information Confidential

 

 

Information respecting the Assets shall be retained in confidence and used only
for the purposes of this acquisition, provided that upon Closing, the
Purchaser’s rights to use or disclose such information shall be subject only to
any operating, unit or other agreements that may apply thereto. Any additional
information obtained as a result of such access which does not relate to the
Assets shall continue to be treated as confidential and shall not be used by the
Purchaser without the prior written consent of the Vendor. However, the
restrictions on disclosure and use of information in this Agreement shall not
apply to information to the extent it:

 

(a)

is or becomes publicly available through no act or omission of the Purchaser or
its consultants or advisors;

 

(b)

is subsequently obtained lawfully from a third party, which, after reasonable
inquiry, the Purchaser does not know to be bound to the Vendor to restrict the
use or disclosure of such information; or

 

(c)

is already in the Purchaser’s possession at the time of disclosure, without
restriction on disclosure.

 

 

However, specific items of information shall not be considered to be in the
public domain merely because more general information respecting the Assets is
in the public domain.

 

 
21


--------------------------------------------------------------------------------




 

10.2

Consultants And Advisors Bound

 

 

If the Purchaser employs consultants, advisors or agents to assist in its review
of the Assets pursuant to Article 7, the Purchaser shall be responsible to the
Vendor for ensuring that such consultants, advisors and agents comply with the
restrictions on the use and disclosure of information set forth in Clause 10.1.

 

ARTICLE 11
LIABILITY AND INDEMNIFICATION

11.1

Responsibility Of Vendor

 

 

Subject to 11.3 and 11.4 and provided that Closing has occurred, the Vendor
shall:

 

(a)

be liable to the Purchaser for all loses, costs, damages and expenses whatsoever
which the Purchaser may suffer, sustain, pay or incur; and

 

(b)

indemnify and save the Purchaser and its directors, officers, servants, agents
and employees harmless from and against all claims, liabilities, actions,
proceedings, demands, losses, costs, damages and expenses whatsoever which may
be brought against or suffered by the Purchaser, its directors, officers,
servants, agents or employees or which they may sustain, pay or incur;

 

  (i)

as a direct result of any matter or thing arising out of, resulting from or
attributable to a representation or warranty contained in Clause 6.1 being
inaccurate or untruthful; or

 

  (ii)

as a direct result of any matter or thing arising out of, resulting from or
attributable to or connected with the Assets and occurring or accruing prior to
the Effective Date;

 

   

except any losses, costs, damages, expenses, claims, liabilities, actions,
proceedings and demands to the extent that the same are caused by the gross
negligence or willful misconduct of the Purchaser, its directors, officers,
servants, agents, employees or assigns. The indemnity granted by the Vendor
herein, however, is not a title warranty and does not provide either an
extension of any representation or warranty contained in Clause 6.1 or an
additional remedy with respect to the Vendor’s breach of such a representation
or warranty. Notwithstanding any provision herein, the liability of the Vendor
and the indemnity hereby granted by the Vendor to the Purchaser shall only apply
with respect to claims made within twelve (12) months following the Closing
Date.

 

 
22


--------------------------------------------------------------------------------




 

11.2

Responsibility Of Purchaser

 

 

Provided that Closing has occurred, the Purchaser shall:

 

(a)

be liable to the Vendor for all loses, costs, damages and expenses whatsoever
(this specifically includes but is not limited to all loses, costs, damages and
expenses whatsoever that results from TransAction’s operations as an agent or in
any other capacity for the Purchaser) which the Vendor may suffer, sustain, pay
or incur; and

 

(b)

indemnify and save the Vendor and its directors, officers, servants, agents and
employees harmless from and against all claims, liabilities, actions,
proceedings, demands, losses, costs, damages and expenses whatsoever which may
be brought against or suffered by the Vendor, its directors, officers, servants,
agents or employees or which they may sustain, pay or incur;

 

  (i)

as a direct result of any matter or thing arising out of, resulting from or
attributable to a representation or warranty contained in Clause 6.2 being
inaccurate or untruthful; or

 

  (ii)

as a direct result of any matter or thing arising out of, resulting from or
attributable to or connected with the Assets (this specifically includes but is
not limited to any matter or thing arising out of, resulting from or
attributable to or connected with TransActions operations as an agent or in any
other capacity for the Purchaser) and occurring or accruing after the Effective
Date;

 

   

except any losses, costs, damages, expense, claims, liabilities, actions,
proceedings and demands to the extent that the same are caused by the gross
negligence or willful misconduct of the Vendor, its directors, officers,
servants, agents, employees or assigns. The responsibility prescribed by this
Clause, however, does not provide either an extension of any representation or
warranty contained in Clause 6.2 or an additional remedy for the Purchaser’s
breach of such a representation or warranty.

 

11.3

Limit On Vendor’s Responsibility

 

 

In no event shall the total of the liabilities and indemnities of the Vendor
under this Agreement, including, without limitation, any claims relating to its
representations and warranties, exceed the Purchase Price.

 

11.4

Assets Acquired On "As Is" Basis

 

 

Notwithstanding the foregoing provisions of this Article, the Purchaser
acknowledges that it is acquiring the Assets on an "as is" basis, as of the
Effective Date. The Purchaser acknowledges that it is familiar with the
condition of the Assets, including the past and present use of the Lands and the
Tangibles, that the Vendor has provided the Purchaser with a reasonable
opportunity to inspect the Assets at the sole cost, risk and expense of the
Purchaser (insofar as the Vendor could reasonably provide such access) and that
the Purchaser has performed its own due diligence and is not relying upon any
representation or warranty of the Vendor as to the title, condition,
environmental or otherwise, of the Assets, except as is specifically made
pursuant to Clause 6.1. Subject to Clause 11.5 and provided that Closing has
occurred, the Purchaser further agrees that, as of the Effective Date, it shall:

 

(a)

be solely liable and responsible for any and all losses, costs, damages and
expenses which the Vendor may suffer, sustain, pay or incur; and

 

 
23


--------------------------------------------------------------------------------




 

(b)

indemnify and save the Vendor and its directors, officers, servants, agents and
employees harmless from any and all claims, liabilities, actions, proceedings,
demands, losses, costs, damages and expenses whatsoever which may be brought
against or suffered by the Vendor, its directors, officers, servants, agents or
employees or which they may sustain, pay or incur;

 

 

as a direct result of any matter or thing arising out of, resulting from,
attributable to or connected with any environmental damage or contamination or
other environmental problems pertaining to or caused by the Assets or any of
them or any operations thereon or related thereto whether occurring or accruing
before, on or after the Effective Date, including, without limitation, damage
from or removal of hazardous or toxic substances, cleanup, well abandonment and
reclamation. Once Closing has occurred, the Purchaser shall be solely
responsible for all environmental liabilities respecting the Lands, the
abandonment of the Wells and the reclamation of the Lands as between the Vendor
and the Purchaser, and hereby releases the Vendor from any claims the Purchaser
may have against the Vendor with respect to all such liabilities and
responsibilities, except for any claims which the Purchaser may have for the
breach of a representation or warranty made by the Vendor pursuant to Clause
6.1.  Purchaser shall not be entitled to exercise and hereby waives any rights
or remedies the Purchaser now has or may in the future have against the Vendor
in respect of such environmental damage or contamination or other environmental
problems, whether such rights and remedies are pursuant to common law or statute
or otherwise, including without limitation, the right to name the Vendor as a
third party to any action commenced by any third party against the Purchaser.

 

11.5

No Merger Of Legal Responsibilities

 

 

The liabilities and indemnities created in this Article shall be deemed to apply
to, and shall not merge in, all assignments, transfers, conveyances, novations,
trust agreements and other documents conveying any of the Assets from the Vendor
to the Purchaser, notwithstanding the terms of such assignments, transfers,
conveyances, novations and other documents, the Regulations or any rule of law
or equity to the contrary, and all such rules are hereby waived.

 

11.6

Substitution And Subrogation

 

 

Insofar as is possible, each Party shall have full rights of substitution and
subrogation in and to all covenants, representations and warranties by others
previously given or made in respect of the Assets or any of them.

 

11.7

Responsibility Extends To Legal Costs

 

 

Notwithstanding any provision to the contrary contained in this Article,
references to costs in the liability and indemnification obligations prescribed
in this Agreement shall be deemed to include reasonable legal costs on a
solicitor-client basis.

 

 
24


--------------------------------------------------------------------------------




 

ARTICLE 12
WAIVER

12.1

Waiver Must Be In Writing

 

 

No waiver by any Party of any breach (whether actual or anticipated) of any of
the terms, conditions, representations or warranties contained herein shall take
effect or be binding upon that Party unless the waiver is expressed in writing
under the authority of that Party. Any waiver so given shall extend only to the
particular breach so waived and shall not limit or affect any rights with
respect to any other or future breach.

 

ARTICLE 13
ASSIGNMENT

 

13.1

Assignments Before Closing

 

 

Prior to Closing, neither Party may assign its interest in or under this
Agreement or to the Assets without the prior written consent of the other Party,
except as may be required by the Vendor to comply with its obligations
respecting any preferential rights, as provided in Article 7.

 

13.2

Assignments By Purchaser After Closing

 

 

No assignment, transfer or other disposition of this Agreement or all or any
portion of the Assets by the Purchaser after Closing shall relieve the Purchaser
from its obligations to the Vendor herein. The Vendor shall have the option to
claim payment or performance of such obligations from the Purchaser or the
assignee or transferee, and to bring proceedings in the event of default against
either or all of them, provided that nothing herein shall entitle the Vendor to
receive duplicate payment or performance of the same obligation.

 

 
25


--------------------------------------------------------------------------------




 

ARTICLE 14
NOTICE

14.1

Service Of Notice

 

 

All notices required or permitted hereunder or with respect to this Agreement
shall be in writing and shall be deemed to have been properly given and
delivered when delivered personally, or when sent from a point within Canada by
confirmed facsimile (or by any other like method by which a written and recorded
message may be sent), and addressed to the Parties, respectively, as follows:

 

VENDOR:

1583412 Alberta Ltd

445 708 11th Ave SW

Calgary, AB

T2R 0E4

 

Attention : Mr C. W. Chapman, President

Email: cwchap@chapeng.ab.ca

 

PURCHASER:

Centor Energy Inc.

410 708 – 11th Ave SW

Calgary, AB

T2R 0E4

 

Attention: Mr. Fred Da Silva, President

Email: fred.dasilva51@gmail.com

 

 

Any notice or communication sent by personal service, email or other means shall
be deemed received when delivery or reception of the transmission is complete
except that, if such delivery or transmission is sent on a day other than a
Business Day, or on or after 4:00 p.m., such notice or communication shall be
deemed to be received on the next Business Day.  Either party may change its
address for the purposes of directing a notice in writing of such change to the
other Party at its above address.

 

 
26


--------------------------------------------------------------------------------




 

ARTICLE 15
PUBLIC ANNOUNCEMENTS



15.1 

Approval Required for Press Releases

 

(a)

The Parties shall cooperate with each other in relaying to third parties
information concerning this Agreement and shall receive written approval from
the other Party of all press releases and other releases of information prior to
publication which approval may be reasonably withheld. However, nothing in this
Clause shall prevent a Party from furnishing any information to any governmental
agency or regulatory authority or to the public, insofar only as is required by
the Regulations or securities laws applicable to such Party, provided that a
Party which proposes to make such a public disclosure shall, to the extent
reasonably possible, provide the other Party with a draft of such statement a
sufficient time prior to its release to enable such other Party to review such
draft and advise that Party of any comments it may have with respect thereto.

 

(b)

Notwithstanding Clause 15.1(a), the Vendor shall be permitted to disclose
information pertaining to this Agreement and the identity of the Purchaser, to
the extent required to enable the Vendor to fulfill its obligations pertaining
to preferential rights of purchase and other third party rights, in accordance
with Clause 10.1.

 

15.2

Signs And Notification To Governmental Agencies

 

 

Following Closing, the Vendor may remove any signs which indicate the Vendor’s
ownership or operation of the Assets. If the Purchaser will be the operator of
the Assets, it shall be the responsibility of the Purchaser to erect or install
any signs required by governmental agencies, which pertain to the Assets. In
addition, the Purchaser shall be responsible for advising governmental agencies,
contractors, suppliers and other affected third parties of the Purchaser’s
interest in the Assets, subject to Clause 9.1.

 

 
27


--------------------------------------------------------------------------------




 

ARTICLE 16
MISCELLANEOUS PROVISIONS

16.1 

Further Assurances

 

 

At the Closing Date and thereafter as may be necessary, the Parties shall
execute, acknowledge and deliver such instruments and take such other actions as
may be reasonably necessary to fulfill their respective obligations under this
Agreement. The Vendor shall cooperate with the Purchaser as reasonably required
to secure execution by third parties of the documents referred to in
Clause 3.3(a)(ii).

 

16.2  

Governing Law

 

 

This Agreement shall be subject to and be interpreted, construed and enforced in
accordance with the laws in effect in the Province of Alberta. Each Party
accepts the jurisdiction of the courts of the Province of Alberta and all courts
of appeal therefrom.

 

16.3

Time

 

 

Time shall be of the essence in this Agreement.

 

16.4 

No Amendment Except In Writing

 

 

This Agreement may be amended only by written instrument executed by the Vendor
and the Purchaser.

 

16.5 

Consequences Of Termination

 

 

If this Agreement is terminated in accordance with its terms prior to Closing,
then except for the provisions of Article 10 and the covenants, warranties,
representations or other obligations breached prior to the time at which such
termination occurs, the Parties shall be released from all of their obligations
under this Agreement. If this Agreement is so terminated, the Purchaser shall
promptly return to the Vendor all materials delivered to the Purchaser by the
Vendor hereunder, together with all copies of them that may have been made by or
for the Purchaser.

 

16.6

Supersedes Earlier Agreements

 

 

This Agreement supersedes all other agreements between the Parties with respect
to the Assets and expresses the entire agreement of the Parties with respect to
the transactions contained herein.

 

 
28


--------------------------------------------------------------------------------




 

16.7

Enurement

 

 

Subject to the provisions of Article 13, this Agreement shall be binding upon
and enure to the benefit of the Parties and their respective successors and
permitted assigns.

 

16.8  

Counterpart Execution


This Agreement may be executed in counterpart and when each party has executed a
counterpart, all counterparts together shall constitute one agreement. This
Agreement may also be executed by facsimile.


IN WITNESS WHEREOF the Parties have duly executed this Agreement.

 

 

1583412 Alberta Ltd.

 

[Original Signed by C.W. Chapman]

 

 

C.W. (Charlie) Chapman,

President

 

 

 

Centor Energy Inc.



[Original Signed by Fred da Silva]

 

 

Fred Da Silva,

President

 

 

Execution page to an Agreement of Purchase and Sale dated June 16, 2014 between
1583412 Alberta Ltd.,as Vendor, and Centor Energy Inc., as Purchaser.

 
29


--------------------------------------------------------------------------------




 

SCHEDULE A

THIS IS SCHEDULE "A" TO AN AGREEMENT OF PURCHASE AND SALE DATED JUNE 16, 2014
BETWEEN 1583412 ALBERTA LTD.,AS VENDOR, AND CENTOR ENERGY INC., AS PURCHASER.

Part I

 


LANDS

 

Title document

Lands

Vendor’s Interest

Encumbrances

Saskatchewan Oil Shale Lease # SH00013

Expiry Date: March 6, 2029

Twp. 47 Rge. 12 W2M: Secs 11-17, 20-29, 32, 33 & 36 (12,850 acres)

Oil Shale Rights

55% on all lands

Crown Lessor Royalty applicable to Oil Shale; 2.612% GORR on all lands

Saskatchewan Oil Shale Lease # SH00011

 

Expiry Date: March 6, 2029

Twp. 47 Rge. 12 W2M: Secs 4-9, 16-21, 28, S/2 & NE/4 29 (8808 acres)

Oil Shale Rights

55% on all lands

Crown Lessor Royalty applicable to Oil Shale; 2.612% GORR on all lands

 

The subject leases are subject to certain Heritage and Wildlife considerations
as described on the lease documents.

The purchase and sale will be applied on a prorata basis according to current
working interests of the vendors being represented herein as shown below:

   

Pre - Sale Int.

   

Centor
Purchased
Int.

   

Post Sale Int.

   

GORR
on
Property

 

OSIC

 

42.938

%

 

35.424

%

 

7.514

%

   

10% on 26.125% WI

 

TAOG

   

11.864

%

   

9.788

%

   

2.076

%

   

0.000

%

ChapM

   

11.864

%

   

9.788

%

   

2.076

%

   

0.000

%

Centor

   

-

     

-

     

55.000

%

   

-

     

66.667

%

   

55.000

%

   

66.667

%

   

2.6125

%

 

 
30


--------------------------------------------------------------------------------




 

SCHEDULE B

THIS IS SCHEDULE "B" TO AN AGREEMENT OF PURCHASE AND SALE DATED JUNE 16, 2014
BETWEEN 1583412 ALBERTA LTD.,AS VENDOR, AND CENTOR ENERGY INC., AS PURCHASER.

GENERAL CONVEYANCE

Pasquia Hills Area, Saskatchewan

This Conveyance made this 16thday of June, 2014.

BETWEEN:

1583412 Alberta Ltd.,a body corporate having an office in the City of Calgary,
in the Province of Alberta (hereinafter called the "Vendor")

- and -

Centor Energy Inc,a body corporate having an office in the City of Calgary, in
the Province of Alberta (hereinafter called the "Purchaser")

WHEREAS the Vendor has agreed to sell and convey the Vendor’s entire right,
title, estate and interest in the Assets to the Purchaser and the Purchaser has
agreed to purchase and accept all of the Vendor’s right, title, estate and
interest in and to the Assets;

THE PARTIES AGREE AS FOLLOWS:

1. Definitions

In this Conveyance, including the recitals, "Agreement" means the Agreement of
Purchase and Sale dated June 16, 2014 between the Vendor and the Purchaser. In
addition, the definitions provided for in the Agreement are adopted in this
Conveyance.

2. Conveyance

The Vendor, for the consideration provided for in the Agreement, the receipt and
sufficiency of which is acknowledged by the Vendor, sells, assigns, transfers
and conveys the Vendor’s entire right, title, estate and interest in the Assets
to the Purchaser, and the Purchaser purchases and accepts such interests from
the Vendor, TO HAVE AND TO HOLD the same absolutely, subject to the terms of the
Agreement, the Permitted Encumbrances and compliance with the terms of the
Leases.

3. Effective Time

This Conveyance is effective as of the Effective Date.

 
31


--------------------------------------------------------------------------------




 

4. Subordinate Document

This Conveyance is executed and delivered by the Parties pursuant to the
Agreement for the purposes of the provisions of the Agreement, and the terms
hereof shall be read in conjunction with the terms of the Agreement. The
Agreement shall prevail if there is a conflict between the provisions of the
Agreement and this Conveyance.

5. Enurement

This Conveyance enures to the benefit of and is binding upon the Parties and
their respective successors and permitted assigns.

6. Further Assurances

Each Party shall, after the date of this Conveyance, at the request of the other
Party and without further consideration, do all further acts and execute and
deliver all further documents which are reasonably required to perform and carry
out the terms of this Conveyance.

IN WITNESS WHEREOF the Parties have duly executed this Agreement

1583412 Alberta Ltd.

 

[Original Signed by C.W. Chapman]

 

Centor Energy Inc.

 

[Original Signed by Fred da Silva]

 

C.W. (Charlie) Chapman,

President

 

Fred Da Silva,

President

 

 

 

 

 

 
32


--------------------------------------------------------------------------------




 

SCHEDULE C

THIS IS SCHEDULE "C" TO AN AGREEMENT OF PURCHASE AND SALE DATED JUNE 16, 2014
BETWEEN 1583412 ALBERTA LTD.,AS VENDOR, AND CENTOR ENERGY INC., AS PURCHASER.

OFFICER’S CERTIFICATE

RE: Article 6 of the Agreement of Purchase and Sale ("Agreement") dated June 16,
2014 between 1583412 Alberta Ltd. as Vendor, and Centor Energy Inc. as Purchaser

Unless otherwise stated, the definitions provided for in the Agreement are
adopted in this Certificate.

I, Fred Da Silva President of Centor Energy Inc.(the "Purchaser") hereby certify
that as of the date of this Certificate:

1.

Each of the covenants, representations and warranties of the (Purchaser)
contained in Article 6 of the Agreement was true and correct in all material
respects as of the Effective Date and is true and correct in all material
respects as of the Closing Date.

 

2

This Certificate is made for and on behalf of the (Purchaser) and is binding
upon it, and the deponent herein is not incurring and will not incur any
personal liability whatsoever with respect to it.

 

3.

This Certificate is made with full knowledge that the (Purchaser) is relying on
the same for the Closing of the transactions contemplated by the Agreement.

 

IN WITNESS WHEREOF I have executed this Certificate effective as of the Closing
Date.

 

[Original Signed by Fred da Silva]

 

 

Fred Da Silva

President

 

 

 
33


--------------------------------------------------------------------------------




 

OFFICER’S CERTIFICATE

RE: 

Article 6 of the Agreement of Purchase and Sale ("Agreement") dated June 16,
2014 between 1583412 Alberta Ltd. as Vendor, and Centor Energy Inc. as Purchaser

 

 

Unless otherwise stated, the definitions provided for in the Agreement are
adopted in this Certificate.

 

 

I, C.W. (Charlie) Chapman, President of 1583412 Alberta Ltd. (the "Vendor")
hereby certify that as of the date of this Certificate:

 

1.

Each of the covenants, representations and warranties of the (Vendor) contained
in Article 6 of the Agreement was true and correct in all material respects as
of the Effective Date and is true and correct in all material respects as of the
Closing Date.

 

2.

This Certificate is made for and on behalf of the (Vendor) and is binding upon
it, and the deponent herein is not incurring and will not incur any personal
liability whatsoever with respect to it.

 

3.

This Certificate is made with full knowledge that the (Vendor) is relying on the
same for the Closing of the transactions contemplated by the Agreement.

 
IN WITNESS WHEREOF I have executed this Certificate effective as of the Closing
Date.



 

[Original Signed by C.W. Chapman]

 

 

C.W. (Charlie) Chapman

President

 

 

 
34


--------------------------------------------------------------------------------




 

SCHEDULE D

THIS IS SCHEDULE "D" TO AN AGREEMENT OF PURCHASE AND SALE DATED JUNE 16, 2014
BETWEEN 1583412 ALBERTA LTD.,AS VENDOR, AND CENTOR ENERGY INC., AS PURCHASER.

GROSS OVERRIDING ROYALTY CLARIFICATION

THE ASSETS are partially burdened by a gross overriding royalty (GORR), as
specified in an agreement between OSIC and TAOG and Vega, established in May
2007, a summary of which is described below.

  i)

interests purchased by OSIC from TAOG and Vega became burdened with a 10% GORR

 

  ii)

a total of 65% was purchased, as above, imposing a 6.5% GORR on total production

 

  iii)

a third party earned a 33.333% interest from OSIC, fully burdened with the 10%
GORR

 

  iv)

the interest retained by OSIC (31.667%) is burdened with the 10% GORR.

 

  v)

the interests held by TAOG, CMI and formerly held by Vega are not burdened

 

  vi)

Centors purchase includes 82.5% of the prorata interest held by the parties
(55/66.666)

 

  vii)

The full burden on the Assets amounts to 10% on 82.5% of 31.667%; or 2.6125% on
total production.

 

The above GORR is intended be eliminatedthrough a subsequent disposition, at a
ceiling value of one hundred thousand dollars per percentage point.

 
35


--------------------------------------------------------------------------------




 

SCHEDULE E

THIS IS SCHEDULE "E" TO AN AGREEMENT OF PURCHASE AND SALE DATED JUNE 16, 2014
BETWEEN 1583412 ALBERTA LTD.,AS VENDOR, AND CENTOR ENERGY INC., AS PURCHASER.

PROMISSORY NOTE

FOR VALUE RECEIVED, Centor Energy Inc. (the “Maker”), unconditionally promises
to pay to the order of Oil Shale International Corp. (OSIC), TransAction Oil and
Gas Ventures Inc. (TAOG) and ChapManagement Inc. (CMI), (“ collectively the
Holder”), by certified cheque or wire transfer, the principal sum of $160,000,
in proportion to the relative share of the interest being purchased.

Principal shall be payable in Canadian legal funds, prior to December 31, 2014,
as scheduled below:

OSIC

 

$ 

103,051.23

 

TAOG

 

$ 

28,474.38

 

CMI

 

$ 

28,474.38

   

$ 



160,000.00

 

 

Interest will begin to accrue at the Bank of Canada Prime Rate plus 2% per
annum, commencing on Closing Date. All payments under this Note shall be applied
first to interest then due, if any, and the balance to principal. If the total
amount is not paid by the due date, then the Holders interest in the Assets will
be restored as to the proportionate amount compared to the Purchase Price, left
unpaid.

The Maker agrees to pay to the Holder all costs, expenses and reasonable lawyer
and court fees incurred in the collection of sums due hereunder, whether through
legal proceedings or otherwise, to the extent permitted by law.

IN WITNESS WHEREOF, I set my hand under seal this 16th day of June, 2014 and I
acknowledge receipt of a completed copy of this instrument.

[Original Signed by Fred da Silva]

 

[Original Signed by Svetlana Simeons]

 

Fred Da Silva, President

 

Svetlana Simeons, Witness

 

Centor Energy Inc

 

 

 

 
36


--------------------------------------------------------------------------------




 

SCHEDULE F

THIS IS SCHEDULE "F" TO AN AGREEMENT OF PURCHASE AND SALE DATED JUNE 16, 2014
BETWEEN 1583412 ALBERTA LTD.,AS VENDOR, AND CENTOR ENERGY INC., AS PURCHASER.

EXPENDITURE COMMITTMENT

Centor Energy Inc. (“CENTOR”), herebyundertakes, on behalf of itself and Oil
Shale International Corp. (OSIC), TransAction Oil and Gas Ventures Inc. (TAOG)
and ChapManagement Inc. (CMI), (“collectively the WIP”), to engage services and
pay for the completion of the Hatch pre-feasibility study and further core
analysis (modified Fischer Analysis) on Pasquia Hills core samples, for an
estimated cost of $350,000.

If Centor fails to undertake, complete and pay for the above program prior to
December 31, 2014, or such date as otherwise agreed to in writing between the
Parties, then the WIP interest in the Assets will be restored as to the
proportionate amount compared to the Purchase Price, left unpaid.

IN WITNESS WHEREOF, I set my hand under seal this 16th day of June, 2014 and I
acknowledge receipt of a completed copy of this instrument.

[Original Signed by Fred da Silva]

 

[Original Signed by Svetlana Simeons]

 

Fred Da Silva, President 

 

Svetlana Simeons, Witness

 

Centor Energy Inc

 

 

 

 

 

 
37


--------------------------------------------------------------------------------




 

SCHEDULE G

THIS IS SCHEDULE "G" TO AN AGREEMENT OF PURCHASE AND SALE DATED JUNE 16, 2014
BETWEEN 1583412 ALBERTA LTD.,AS VENDOR, AND CENTOR ENERGY INC., AS PURCHASER.

RIGHT OF FIRST REFUSAL

Centor Energy Inc. (the “Grantee”), is hereby granted by Oil Shale International
Corp. (OSIC), TransAction Oil and Gas Ventures Inc. (TAOG) and ChapManagement
Inc. (CMI), (“collectively the Grantor”), a Right of First Refusal (“ROFR”) on
the purchase of the remaining working interest held by the Grantor, as scheduled
below (the “Interests”):



OSIC

   

7.514

%

TAOG

   

2.076

%

CMI

   

2.076

%

     

11.667



%

 

Upon receipt by the Grantor of any offer to purchase the above Interests (the
“Offer”) the Grantor must advise the Grantee within 48 hours of receipt of the
offer, and the Grantee has the right to purchase the Interests on the same terms
as the Offer, for up to 15 days, at which point the ROFR will expire.

IN WITNESS WHEREOF, I set my hand under seal this 16th day of June, 2014 and I
acknowledge receipt of a completed copy of this instrument.

[Original Signed by Herb Miller]

 

 [Original Signed by Svetlana Simeons]

 

Herb Miller, President 

 

 Svetlana Simeons, Witness

 

Oil Shale International Corp.

 

 

 

 

[Original Signed by C.W. Chapman]

 

 

 

C.W. (Charlie) Chapman, President

 

 

 

TransAction Oil & Gas Venture Inc,and

 

 

 

ChapManagement Inc.

 

 

 

 

 
38


--------------------------------------------------------------------------------




 

SCHEDULE H

THIS IS SCHEDULE "H" TO AN AGREEMENT OF PURCHASE AND SALE DATED JUNE 16, 2014
BETWEEN 1583412 ALBERTA LTD.,AS VENDOR, AND CENTOR ENERGY INC., AS PURCHASER

COMMON SHARE ISSUANCE

Pursuant to Item 2.2(iii) of the Agreement, common shares of Centor Energy Inc.
will be distributed under the following terms:

  i)

The share price is set at $0.05/share;

 

  ii)

The total transaction share value amounts to $1,465,000;

 

  iii)

The total share volume to be issued is 29,300,000;

 

  iv)

Shares are to be distributed in accordance with the proportionate interest
conveyed by the working interest participants being represented by 1583412
Alberta Ltd. per Schedule A of the Agreement, as follows:

 

  v)

 

 

   

Oil Shale International Corp. ------------------- 18,871,258

 

   

TransAction Oil & Gas Ventures Inc. ---------  5,214,371

 

   

ChapManagement Inc. ---------------------------  5,214,371

 

Common shares of the Purchaser are being issued with the understanding and
approval that the above working interest participants intend to elect under
Section 85(1). It is understood that there will be a hold on the shares of at
least six months and before being eligible to trade.

IN WITNESS WHEREOF the Parties have duly executed this Agreement.

1583412 Alberta Ltd.   Centor Energy Inc.   [Original Signed by C.W. Chapman]  
Original Signed by Fred da Silva]   C.W. (Charlie) Chapman   Fred Da Silva  
President   President  

 

 
39


--------------------------------------------------------------------------------




 